Title: Alexander H. Everett to Thomas Jefferson, 4 September 1816
From: Everett, Alexander Hill
To: Jefferson, Thomas


          
            Philadelphia. 4 Sept. 1816.
          
          Mr. Everett. Secretary of Legation in Holland. presents his best respects to Mr. Jefferson with a copy of the Programme of the Haerlem Society of Sciences which he was requested by Dr Van Marum the Secretary of the Society to convey to him. Mr. E. will take it as a great favour if Mr. Jefferson will acknowledge the receipt of the programme by a line addressed to Mr. Everett at Boston.
        